DETAILED ACTION
Claims 1, 6, 13, 15 and 20 are amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 20150094142) in view of Rico (US 20190099681).
As per claim 1, Stafford discloses a system (Abstract) comprising:
a head-mounted display (HMD) (Fig. 1, #110), capable of being worn by a user (#105; [0040]);
a mapping engine configured to determine a map of a physical environment including position information about the HMD (#110) and an object (i.e., controller; [0069]; [0071]); and
an application engine configured to:
detect execution of an application (i.e., video game) that operates using the object (i.e., controller; [0080]), and
output, for display by the HMD, the artificial reality content that obscures the physical environment by includes the passthrough window (Fig. 11F; [0081]).
However, Stafford does not teach determine that the object is not possessed by the user,

Rico teaches determine that the object (i.e., aim/game controller) is not possessed by the user ([0057]-[0058]),
responsive to detecting execution of the application (i.e., video game) and determining that the object (i.e., aim/game controller) is not possessed by the user ([0057]-[0058]; [0063]), generate, based on the position information about the object (i.e., aim controller), artificial reality content that obscures the physical environment but includes a passthrough window providing a reality passthrough view of a portion of the physical environment, and wherein the passthrough window is positioned to include the object ([0062]-[0063]; where the HMD may display visual representation in real world coordinates of the aim controller is functionally equivalent to a passthrough window providing a reality passthrough view of a portion of the physical environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the object of Stafford handled according to Rico so that the user may reach out and grab the aim controller without having to remove the HMD (Rico: [0063]).
As per claim 2, Stafford in view of Rico discloses the system of claim 1, wherein the object (Stafford: i.e., controller) is an input device, and wherein to detect execution 
detect execution of the application that operates based on input from the input device (Stafford: [0080]).
As per claim 5, Stafford in view of Rico discloses the system of claim 2, wherein the artificial reality content further includes:
content prompting the user to grasp the input device (Rico: [0056]-[0057]; [0063]).
As per claim 6, Stafford in view of Rico discloses the system of claim 5, wherein the application engine is further configured to:
determine that the input device is possessed by the user (Rico: [0057]-[0058]);
after determining that the input device is possessed by the user (Rico: [0057]-[0058]; [0063]), generate updated artificial reality content, wherein the updated artificial reality content does not include the passthrough window (Rico: [0067]); and
output, for display by the HMD, the updated artificial reality content (Rico: [0067]).
As per claim 10, Stafford in view of Rico discloses the system of claim 2, wherein the input device includes at least one of:
a keyboard, a mouse, a stylus, or a controller configured to be held in a hand of the user (Stafford: [0068]; [0071]).
As per claim 11, Stafford in view of Rico discloses the system of claim 1, wherein the mapping engine includes a tracking system configured to:

As per claim 12, Stafford in view of Rico discloses the system of claim 1, wherein the mapping engine includes an image capture system configured to:
capture image data representative of the physical environment (Stafford: [0069]; [0076]).
As per claim 13, Stafford in view of Rico discloses the system of claim 1, wherein the application engine is further configured to:
determine that the HMD has moved (Stafford: [0065]-[0067]); and
responsive to determining that the HMD has moved, generate updated artificial reality content that includes an updated passthrough window positioned to include the object (Stafford: [0065]-[0067]; [0087]) (Rico: [0062]-[0063]).
As per claim 14, Stafford in view of Rico discloses the system of claim 1, wherein the application engine is further configured to:
determine that the object has moved (Rico: [0062]-[0063]); and
responsive to determining that the object has moved, generate updated artificial reality content that includes an updated passthrough window positioned to include the object (Rico: [0062]-[0063]).
As per claim 15, Stafford discloses a method (Abstract) comprising:
detecting, by an artificial reality system including a head mounted display (HMD) (Fig. 1, #110) and a mapping engine, execution of an application (i.e., video game) that operates using an object (i.e., controller; [0040]; [0080]);

outputting, for display by the HMD, the artificial reality content that obscures the physical environment by includes the passthrough window (Fig. 11F; [0081]).
However, Stafford does not teach determining, by the artificial reality system, that the object is not possessed by the user; and
responsive to detecting execution of the application and determining that the object is not possessed by the user, generating, by the artificial reality system and based on the position information about the object, artificial reality content that obscures the physical environment but includes a passthrough window enabling a reality passthrough view of a portion of the physical environment, and wherein the passthrough window is positioned to include the object.
Rico teaches determining, by the artificial reality system, that the object (i.e., aim/game controller) is not possessed by the user ([0057]-[0058]); and
responsive to detecting execution of the application (i.e., video game) and determining that the object (i.e., aim/game controller) is not possessed by the user ([0057]-[0058]; [0063]), generating, by the artificial reality system and based on the position information about the object (i.e., aim controller), artificial reality content that obscures the physical environment but includes a passthrough window enabling a reality passthrough view of a portion of the physical environment, and wherein the passthrough window is positioned to include the object ([0062]-[0063]; where the HMD may display visual representation in real world coordinates of the aim controller is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the object of Stafford handled according to Rico so that the user may reach out and grab the aim controller without having to remove the HMD (Rico: [0063]).
As per claim 16, Stafford in view of Rico discloses the method of claim 15, wherein the object (Stafford: i.e., controller) is an input device, and wherein detecting execution of the application (Stafford: i.e., video game) that operates using the object (Stafford: i.e., controller; [0080]) includes:
detect execution of the application that operates based on input from the input device (Stafford: [0080]).
As per claim 19, Stafford in view of Rico discloses the method of claim 16, wherein generating the artificial reality content includes:
generating content prompting the user to grasp the input device (Rico: [0055]-[0057]; [0063]).
As per claim 20, Stafford discloses a non-transitory computer-readable medium comprising instructions for causing processing circuitry of an artificial reality system including a head mounted display (HMD) (Fig. 1, #110) and a mapping engine to perform operations ([0004]; [0015]; [0040]) comprising:
detecting execution of an artificial reality application (i.e., video game) that operates using an object (i.e., controller; [0080]);

outputting, for display by the HMD, the artificial reality content that obscures the physical environment by includes the passthrough window (Fig. 11F; [0081]).
However, Stafford does not teach determining that the object is not possessed by a user; and
responsive to detecting execution of the application and determining that the object is not possessed by the user, generating, based on the position information about the object, artificial reality content that obscures the physical environment but includes a passthrough window enabling a reality passthrough view of a portion of the physical environment, and wherein the passthrough window is positioned to include the object.
Rico teaches determining that the object (i.e., aim/game controller) is not possessed by a user ([0057]-[0058]); and 
responsive to detecting execution of the application (i.e., video game) and determining that the object (i.e., aim/game controller) is not possessed by the user ([0057]-[0058]; [0063]), generating, based on the position information about the object (i.e., aim controller), artificial reality content that obscures the physical environment but includes a passthrough window enabling a reality passthrough view of a portion of the physical environment, and wherein the passthrough window is positioned to include the object ([0062]-[0063]; where the HMD may display visual representation in real world coordinates of the aim controller is functionally equivalent to a passthrough window enabling a reality passthrough view of a portion of the physical environment).
.
Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Rico in view of Tsuchiya (US 20160250548).
As per claim 3, Stafford in view of Rico discloses the system of claim 2.
However, the prior art of Stafford and Rico do not teach the application engine is further configured to: determine information about the input device, including a battery status associated with the input device; and
output, for display by the HMD, the artificial reality content including a battery status indicator based on the battery status.
Tsuchiya teaches the application engine is further configured to: determine information about the input device, including a battery status associated with the input device ([0038]); and
output, for display, the artificial reality content including a battery status indicator based on the battery status (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Stafford in view of Rico so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 4, Stafford in view of Rico discloses the system of claim 2.

generate artificial reality content that includes a battery status indicator associated with the input device.
Tsuchiya teaches to generate the artificial reality content, the application engine is further configured to: generate artificial reality content that includes a battery status indicator associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Stafford in view of Rico so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 17, Stafford in view of Rico discloses the method of claim 16.
However, the prior art of Stafford and Rico do not teach the method further comprises: determine information about the input device, including a battery status associated with the input device.
Tsuchiya teaches determine information about the input device, including a battery status associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Stafford in view of Rico so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
As per claim 18, Stafford in view of Rico discloses the method of claim 16.

Tsuchiya teaches generating the artificial reality content includes: generate artificial reality content that includes a battery status indicator associated with the input device (Fig. 4; [0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the battery status indicator disclosed by Tsuchiya to the input device of Stafford in view of Rico so as to provide an icon indicating the remaining battery level of the input device for display by the HMD.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Rico in view of Wang (US 20180120944)
As per claim 7, Stafford in view of Rico discloses the system of claim 6, wherein the application engine is further configured to:
generating further updated artificial reality content, wherein the further updated artificial reality content includes a representation of the input device and information about the input device (Rico: [0063]); and
output, for display by the HMD, the further updated artificial reality content (Rico: [0063]).
However, the prior art of Stafford and Rico do not teach after outputting the updated artificial reality content, determine a gaze of the user;
determine that the input device is positioned within the gaze of the user;

Wang teaches after outputting the updated artificial reality content, determine a gaze of the user (Fig. 2; [0046]-[0048]);
determine that the input device is positioned within the gaze of the user ([0057]-[0058]);
responsive to determining that the input device is positioned within the gaze of the user ([0057]-[0058]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the gaze tracking disclosed by Wang to the HMD of Stafford in view of Rico so as to determine a direction in which the user is gazing and/or to identify a physical or virtual object at which the user is gazing.
As per claim 8, Stafford in view of Rico in view of Wang discloses the system of claim 7, wherein to generate the further updated artificial reality content, the application engine is further configured to: include, in the information about the input device, information about at least one of: a battery status, a device type, or a button mapping assignment (Rico: [0056]; [0062]-[0065]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Rico in view of Baba (US 20170266551) in view of Tsuchiya.
As per claim 9, Stafford in view of Rico discloses the system of claim 2.
However, the prior art of Stafford and Rico do not explicitly teach the input device is a pair of controllers, and wherein the pair of controllers includes a left controller 
generate artificial reality content and that further includes information indicating at least one of: which of the pair of controllers is the right controller or which of the pair of controllers is the left controller.
Baba teaches the input device is a pair of controllers (Figs. 2A-B, #320, 330), and wherein the pair of controllers (#320, 330) includes a left controller (#330) capable of being held by a left hand of the user, and a right controller (#320) capable of being held by a right hand of the user ([0045]), and wherein to generate the artificial reality content, the application engine is further configured to:
generate artificial reality content and that further includes information indicating at least one of: which of the pair of controllers is the right controller or which of the pair of controllers is the left controller ([0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the input device of Stafford in view of Rico according to Baba so that the right hand controller and the left hand controller are provided as separate devices (Baba: [0045]).
However, the prior art of Stafford, Rico and Baba do not teach generate artificial reality content that includes a battery status indicator for each of the left controller and the right controller.
Tsuchiya teaches generate artificial reality content that includes a battery status indicator (Fig. 4; [0038]).
.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622